THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


VIRGINIA BERRY, an individual,               )         No. 82263-2-I
                                             )
                    Appellant,               )         DIVISION ONE
                                             )
             v.                              )         UNPUBLISHED OPINION
                                             )
KING COUNTY, a municipal corporation,        )
                                             )
                    Respondent.              )
                                             )

       ANDRUS, A.C.J. — Virginia Berry appeals the summary judgment dismissal

 of her negligence suit against King County (the County), in which she alleged that

 she sustained a concussion after a King County Metro bus struck her parked car.

 She argues that there are genuine issues of material fact on causation. We

 disagree and affirm.

                                      FACTS

       On the afternoon of September 16, 2016, Berry was sitting in the driver’s

 seat of her parked car on Madison Street near Seattle University with her daughter,

 Katherine. At approximately 1:45 p.m., a King County Metro bus drove by and

 clipped her driver’s side mirror and scraped the corner of her front bumper. The

 collision was recorded by the bus’s camera system.
No. 82263-2-I/2


       Berry alleged that the collision caused her to hit her head on the driver’s

side window and rearview mirror. She testified that she went to the hospital six

days later complaining of visual disturbance, headache, and neck pain, which she

attributed to the collision. She was diagnosed with a closed head injury with

concussion. On May 24, 2019, Berry filed this negligence action against King

County.

       In May 2020, the County filed the first of three summary judgment motions.

The County argued that the video footage from the bus camera system

conclusively showed that the collision did not cause any appreciable movement of

Berry’s vehicle and there were no disputed facts on whether the collision caused

Berry’s injuries. Although the trial court agreed the video showed no appreciable

movement of Berry’s car, it denied the motion without prejudice, indicating that

expert testimony would be required to establish that the collision could not have

caused Berry’s injuries.

       The County filed a second motion for summary judgment in September

2020, supporting its argument with the declaration of a biomedical engineer and

accident reconstruction expert, Brendan Morse. Morse testified that the video

demonstrated the car did not move when the bus struck its mirror. In his opinion,

the force of that strike, where only the mirror cover was fractured but the mirror

assembly remained in place, would have been comparable to hard braking or

hitting a pothole or speed bump. Morse further opined that when the bus contacted

the driver’s side mirror, this contact may have “jostled on the suspension, resulting

in the occupants jostling within their seats,” but the movement would have been



                                        -2-
No. 82263-2-I/3


minimal: “no significant occupant motion and no occupant contact with interior

components can be expected.”

       Berry did not submit any expert testimony to rebut Morse’s opinions but

testified that “[t]he collision caused a very loud banging noise in the vehicle that

was extremely terrifying. The collision caused me to violently shake from side to

side.” She insisted that “[i]t felt as if the car moved to the right and then back to

the left about 4-6 inches.” She acknowledged that “it all happened so fast and was

so terrifying that I am not sure if the car moved or if just the two people inside the

vehicle moved.” But she was certain that she “violently moved to the right and

then back to the left – slamming [her] head on the driver’s window.” Berry’s

daughter testified that the collision caused her to “violently shake from side to side,”

and her mother immediately complained of pain.

       Although the trial court found Morse’s testimony compelling, it again denied

the motion, concluding that there remained an issue of fact as to whether Berry

could have been so startled by the bus that she hit her head on the window as a

result of some sort of involuntary bodily reaction to the noise of the impact.

       On November 13, 2020, the County filed its third motion for summary

judgment.    The County submitted a revised declaration from Morse.              Morse

reiterated his prior opinions and agreed that “Ms. Berry may have experienced a

startle response/reflex.” But, he testified, empirical studies show that a startle

response is a sudden and defensive act during which an individual pulls their head

close to their body (chin to chest) and bring their arms or hands near their head.

The studies to which Morse referred indicate that there would have been no lateral



                                         -3-
No. 82263-2-I/4


movement of Berry’s body because her muscles would have contracted in a

natural response to this stimulus.        The motion, he opined, would have been

minimal and would have moved her body away from the driver’s side window or

door toward the open space within the vehicle’s occupant space. Because acute

onset of a concussion requires the head to strike a rigid object with a specific level

of force, Morse concluded that a startle response to the bus hitting Berry’s driver

side mirror could not have generated sufficient force to cause a concussion. He

concluded that there was “a zero percent chance of severe brain biomechanical

failure and concussion.” Berry presented no expert testimony in response to

Morse’s analysis.

       The court granted summary judgment, and Berry appealed.

                                        ANALYSIS

       Appellate courts review a summary judgment order de novo and perform

the same inquiry as the trial court. Borton & Sons, Inc. v. Burbank Props., LLC,

196 Wn.2d 199, 205, 471 P.3d 871 (2020). A moving party is entitled to summary

judgment “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact.” CR 56(c). We view all facts and reasonable

inferences in the light most favorable to the nonmoving party. Owen v. Burlington

N. and Santa Fe R.R. Co., 153 Wn.2d 780, 787, 108 P.3d 1220 (2005). If a

defendant moving for summary judgment meets their initial burden of establishing

the absence of an issue of material fact,

       then the inquiry shifts to the party with the burden of proof at trial, the
       plaintiff. If, at this point, the plaintiff “fails to make a showing sufficient
       to establish the existence of an element essential to that party's case,
                                            -4-
No. 82263-2-I/5


       and on which that party will bear the burden of proof at trial”, then the
       trial court should grant the motion.

Young v. Key Pharms., Inc., 112 Wn.2d 216, 225, 770 P.2d 182 (1989) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 91 L.Ed.2d 265, 106 S. Ct. 2548

(1986)).

       To prevail on her negligence claim, Berry must show (1) the existence of a

duty to the plaintiff, (2) a breach of that duty, (3) a resulting injury, and (4) that the

breach of duty was the proximate cause of the injury. N.L. v. Bethel Sch. Dist., 186

Wn.2d 422, 429, 378 P.3d 162 (2016). The County sought summary judgment on

the issue of causation, arguing that the impact on Berry’s car was of insufficient

force to cause her claimed injuries.

       Cause in fact refers to the “but for” consequences of an act—the physical

connection between an act and an injury. Hartley v. State, 103 Wn.2d 768, 777-

78, 698 P.2d 77 (1985). Proximate cause is “a cause which in a direct sequence,

[unbroken by any new independent cause,] produces the [injury] . . . complained

of and without which such [injury] . . . would not have happened.” Id. at 778

(quoting 6 W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY INSTRUCTIONS: CIVIL

15.01 (2d ed. 1980)). A determination of cause in fact is generally left to the jury

but may be resolved on summary judgment when only one reasonable conclusion

is possible. Id. (citing LaPlante v. State, 85 Wn.2d 154, 160, 531 P.2d 299 (1975)).

       Berry argues that her testimony and that of her daughter demonstrate the

existence of a triable issue on cause in fact. We disagree. First, while evidence

must be viewed in the light most favorable to the nonmoving party, there can be

no genuine dispute of fact when the nonmoving party’s version of events is

                                          -5-
No. 82263-2-I/6


“blatantly contradicted” by video evidence of the incident. Scott v. Harris, 550 U.S.

372, 379, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007); see also Sluman v. State, 3

Wn. App. 2d 656, 682, 418 P.3d 125 (2018) (accepting State’s argument that a

plaintiff “cannot testify or present testimony of witnesses contrary to the videotape

that recorded [the collision]”).

       In her February 19, 2020 deposition, Berry stated that she was seated

facing forward at the time of the collision and, as a result of the impact, her car

rocked right and left about four to six inches and that this motion caused her to hit

her head on the driver’s side window. The County produced video evidence of the

incident, showing that Berry’s car did not visibly move when the bus struck her

driver’s side mirror. The County also produced expert witness testimony that “[a]ny

significant motion of the occupants would have been under their own volition and

not due to the impact.”

       Berry’s testimony is so contrary to the events depicted in the video and

described by the expert witness that no reasonable juror would accept her version

of events. The County’s evidence thus established an absence of genuine issue

of material fact.

       Berry argues that her third declaration, in which she explained that she was

startled and terrified at the noise of the impact and struck her head on the window

as a part of a startle response, is sufficient to create an issue of fact. We

respectfully disagree. “When a party has given clear answers to unambiguous

[deposition] questions which negate the existence of any genuine issue of material

fact, that party cannot thereafter create such an issue with an affidavit that merely



                                        -6-
No. 82263-2-I/7


contradicts, without explanation, previously given clear testimony.” Klontz v. Puget

Sound Power & Light Co., 90 Wn. App. 186, 192, 951 P.2d 280 (1998) (citing

Marshall v. AC&S, Inc., 56 Wn. App. 181, 185, 782 P.2d 1107 (1989)). When a

declaration presents new information or a different recollection of events, the trial

court cannot rely on such self-serving testimony to create an issue of material fact.

McCormick v. Lake Wash. Sch. Dist., 99 Wn. App. 107, 111, 992 P.2d 511 (1999).

       Here, after the trial court suggested that it was possible Berry struck her

head when startled by the noise of the bus hitting her mirror, Berry testified for the

first time that she was sitting sideways in the driver’s seat just before the collision

and the impact “triggered a terrifying startle response, causing me to fall back and

my head hit the driver’s side window.” This testimony is directly contrary to the

testimony she provided in her deposition. Berry unequivocally testified that she

was sitting facing forward in the driver’s seat when the impact of the bus caused

the car to rock, which caused her to hit her head.

       Q. So were you facing forward?
       A. Yes.
       Q. Okay. Can you describe for me what you recall hearing or feeling
       at the time of –
       A. I just –
       Q. – impact?
       A. – heard a tremendous bang and the car went to the . . . right and
       then went to the left and then it came back and righted itself.
       Q. So your recollection is the car rocked back and forth?
       A. It did.
       Q. Okay. And did that – and what did that cause to happen to you
       inside the car?
       A. Well I went this way to the right first. . . . And then I went to the
       left, and I hit my head really hard on the driver’s side window and
       then I went back to the middle.
       Q. Okay. So you were indicating there that you hit the side of your
       head –
       A. Yes.

                                         -7-
No. 82263-2-I/8


       Q. – on the driver’s side window?
       A. Yes.
       Q. So your head was facing forward throughout this?
       A. Yes.
             ....

       Q. And how – how far would you say the car rocked back and forth?
       A. Four to six inches.

Because Berry’s revised declaration testimony contradicts her clear deposition

testimony, it is inadmissible and cannot create genuine issues of material fact on

causation.

       No reasonable jury would credit Berry’s version of events as set out in the

original deposition because the video demonstrates that her car did not

appreciably move upon impact. And Berry did not rebut Morse’s expert opinions

that neither the impact of the bus nor Berry’s startle reaction could have generated

sufficient force to cause a concussion. Berry failed to establish, through admissible

evidence, a physical connection between the bus striking her mirror and her

claimed concussion injury. Because she failed to make a showing sufficient to

establish the existence of an element essential to her case on which she bears the

burden of proof at trial, the trial court properly granted summary judgment.

       Affirmed.




WE CONCUR:




                                        -8-